— Judgment, Supreme Cqurt, New York County (Blyn, J.), entered on October 26, 1981, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Gilmore Gilliard and a new trial ordered on the issue of damages only awarded to said plaintiff, without costs and without disbursements, unless plaintiff Gilmore Gilliard, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $375,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Gilmore Gilliard so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. The appeal from the order of said court entered on or about October 15, 1981, denying defendant’s posttrial motion only to the extent of reducing the verdict in favor of the plaintiff, Gilmore Gilliard, to $500,000 is unanimously dismissed as having been superseded by the appeal from the aforesaid judgment, without costs. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Sullivan, Markewich, Lynch and Kassal, JJ.